                       Case 21-13797-SMG         Doc 21   Filed 04/22/21    Page 1 of 3




         ORDERED in the Southern District of Florida on April 22, 2021.



                                                          Peter D. Russin, Judge
                                                          United States Bankruptcy Court
_____________________________________________________________________________




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

         In re:

         Liberty Power Holdings, LLC,                      Case No.: 21-13797 -PDR

                                                           Chapter 11
                             Debtor          /


             ORDER DIRECTING CLERK TO REASSIGN THIS CASE AND ANY
              ASSOCIATED ADVERSARY PROCEEDING TO A NEW JUDGE

                  THIS CASE is before the Court sua sponte.           It has come to the Court’s

         attention that pursuant to 28 U.S.C. § 455, recusal is appropriate in the above-

         captioned bankruptcy case and all related adversary proceedings. Accordingly, it is

         ORDERED that:

                  1. I hereby recuse myself from the above-captioned bankruptcy case and all

                     related adversary proceedings.

                  2. Pursuant to Local Rule 1073-1(B), this bankruptcy case and all related
            Case 21-13797-SMG         Doc 21    Filed 04/22/21   Page 2 of 3




         adversary proceedings are hereby referred to the Clerk of the Court for

         reassignment and transfer to another Judge.

      3. The Clerk of the court is further directed to docket a copy of this Order in

         this case and all related adversary proceedings and provide all interested

         parties with the Notice of Reassignment and Transfer.

      4. Any hearing currently scheduled in the above-captioned bankruptcy case

         and all related adversary proceedings (including any pretrial conferences),

         are cancelled will be reset by the Judge reassigned to these matters, with

         one exception as noted below.

      5. The hearing originally set for April 22, 2021 at 2:30 p.m. on the Debtor’s

         Emergency Motion to Compel Turnover of all Books, Records, Systems and

         Processes Related to the Debtor and its Operations in the Possession and

         Control of Liberty Power Corp. LLC (Doc. 11) will still be held on

         April 22, 2021, but delayed one hour to 3:30 p.m. before the new

         presiding Judge.        The hearing will be held via Zoom at this

         link: https://www.zoomgov.com/meeting/register/vJItcOqurD4qHUbwAimENeAkZ7QU

         KGhcZ7k.

      6. The Plaintiff in each related adversary proceeding is directed to serve a

         copy of this Order on all Defendants in each related adversary proceeding.

                                          ###

Copies Furnished To:

Office of the United States Trustee
                                      Page 2 of 3
            Case 21-13797-SMG       Doc 21   Filed 04/22/21      Page 3 of 3




All interested parties and creditors by the Clerk of the Court
Plaintiffs in each related adversary proceeding




                                   Page 3 of 3
